Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Reasons for Allowance
1.	Claims 1-14 are allowed.  Claims 1, 9, and 14 are independent.

2.	The following is an examiner’s statement of reasons for allowance: 
Claim 1 requires the following limitations:

a first memory configured to store inclination correction data corresponding to an inclination of a print head configured to print an image based on the image data  comprising a plurality of divided image lines, and correction position data indicating a correction position included in at least one divided image line among a predetermined number of divided image lines comprising each divided image line group of a plurality of divided line groups; 
a second memory configured to store correction target image data at the correction position;
a processor configured to select each of the divided image line groups based on the inclination correction data, and to specify, based on the correction position data, first correction target image data included in a first divided image line group of the plurality of 
a second interface configured to output, to the print head, the second divided image line group including the first correction target image data instead of the second correction target image data.

	The above limitations in combination with other limitations of claim 1 are not taught by the prior art of record, including Miyamoto (US 2009/0195580 A1) cited and described in section 3 below.
	
Claims 2-8 depend on claim 1.

	Claim 9 is a method corresponding to allowable apparatus claim 1.
	Claims 10-13 depend on claim 9.

	Claim 14 recites a non-transitory computer-readable medium configured to store instructions thereon, which instructions, when executed by a processor, cause a controller to perform operations that correspond to the steps of allowable method claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Pertinent Prior Art
3.	The prior art or art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Fujimoto (US 2009/0141293 A1) discloses an apparatus and method for correcting a print position error caused by the inclination of the nozzle array of a printhead without decreasing the printing speed (see Fig. 6, para 0040+)	
	Miyamoto (US 2009/0195580 A1) discloses a liquid ejection device and control thereof to eliminate a difference of inclinations between liquid ejection heads, a difference of locations in a horizontal direction between the liquid ejection heads, and a difference of locations in a vertical direction between the liquid ejection heads, all of which are obtained on the basis of liquid ejection results of a test pattern.
	Hirosawa et al. (US 8184342) disclose a recording apparatus wherein a changing unit changes, in increments of recording elements, the main scanning direction storage positon of recording data stored in a storing unit to be provided to recording elements of a group, configured of consecutive recording elements in each block of the recording elements based on obtained information relating to inclination of the recording elements in the main scanning direction, and a determining unit determines a driving order of the recording elements subjected to time-division driving in increments of blocks, for each scan, wherein recording is performed based on recording data with the main scanning 
	Hirawa (US 6816634)
	Watanabe (US 6119334)

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUKFAN LEE whose telephone number is (571)272-7407.  The examiner can normally be reached on M-F: 10 a.m. - 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/CHEUKFAN LEE/Primary Examiner, Art Unit 2674